Title: Horatio G. Spafford to Thomas Jefferson, 24 September 1810
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            Respected Friend—
            Albany, N.Y., 9 Mo. 24, 1810.
          
          Could I make thee fully sensible of the sentiments of esteem, & a regard almost reverential, with which I feel impressed on taking my pen to address thee, thou wouldest feel the more disposed either to receive my trifling communications with friendship, or to blame a degree of forwardness in my manner, not reconcilable with propriety, unless on the score of sentiments of good-will, & an ardent desire to cultivate thy acquaintance. Generally speaking, such have ever been, in a greater or less degree, my prepossessions in favor of those Fathers whose labors won our independence, & whose exertions have since been conspicuous in sustaining it. In fact, I am yet a young man—thou art advanced in years, in experience, in tried & approved wisdom—a Father in our common country: & I should do myself injustice, were I to fail expressing my anxiety to see thee, e’re thou depart the Land of our fore-fathers.
          The young Gentleman, who carries this Letter, an intimate friend, & one to whom & whose merits I feel very partial, will probably find it convenient, at my request, to call on thee during the next winter. Should he do so, I trust thou wilt be pleased with his mind, his intelligence, & his American virtues;—& I shall have had the pleasure of introducing a friend, & of learning how the Farmer of Monticello, occupies & enjoys his time.
          But, I have only a few minutes to write, & I pass to the main object of my writing at this time.
            A Connecticut Federalist, with all the pride of ecclesiastical orthodoxy, & the hauteur of peculiar to these New England-British-Aristocrats, called & a man of wealth & some consequence, called at my room this morning, & provoked me into a political conversation of an hour or two. Between the opposite views of this man & myself, (a moderate Republican,) the discussion of public measures, necessarily produced frequent recurrence to the part thou hast acted in the great scenes of this country. I had before learned that inuendoes & horid & dark sayings was the essence of wisdom with some people, & determined therefore to “pull the fox from his bush,” as I did succeed in doing. And, fortunately, that cunning which retreated to remote events, & to points of accusation of individuals in the general government, frequently bid the urchin to a bush with which I was much better acquainted than himself. Thou art not ignorant that, to destroy Thomas Jefferson, is the summum bonum of the ecclesiastic junta of New-England; & I had the Satisfaction to find that, the privileges which the reputed bluntness of my ardor gave me, enabled me to handle a brother Yankee, with as little ceremony as he deserved. Often, before, have I more than half resolved to write & state the accusations of the Clergy in the Eastern States, & inquire whither or not thou didst believe in the bible, the gospel of Christ, &c.—
          Pray excuse me—for myself, I would not give thee this trouble; but, in a free government, public opinion has a potency which indicates its feelings value, & the importance of having that public opinion duly informed. There are minds of such malignity, that they can descend to every meanness so long as they can practice with impunity; & of weakness, that th are become their better guide. I long to have it in my power to say what are thy opinions on religious subjects, that I may put to silence, an host of the bats & the owls of society.
          
          In the utmost haste, & filled with sentiments of the greatest regard, I present my most respectful & affectionate good-wishes, & desire thy answer. Thy friend,
          
            H. G:
              Spafford.
        